In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
MICHAEL WARE,            *
                         *                         No. 15-1410
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *
                         *
SECRETARY OF HEALTH      *                         Filed: February 6, 2018
AND HUMAN SERVICES,      *
                         *                         stipulation, flu, thrombocytopenia,
             Respondent. *                         polymyositis.
*********************

Brian L. Cinelli, Marcus & Cinelli, LLP, Williamsville, NY, for Petitioner;
Voris E. Johnson, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On February 1, 2018, the parties filed a joint stipulation concerning the
petition for compensation filed by Michael Ware on November 20, 2015.
Petitioner alleged that the influenza (“flu”) vaccine he received on November 20,
2012, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), caused him to suffer thrombocytopenia, polymyositis, and “other
injuries.” Petitioner further alleges that he suffered the residual effects of this
injury for more than six months. Petitioner represents that there has been no prior
award or settlement of a civil action for damages on his behalf as a result of his
condition.




       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that the vaccines either caused petitioner’s alleged injury
or any other injury, and denies that petitioner's current disabilities are the result of
a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       1. A lump sum payment of $762,664.76, in the form of a check payable
          to petitioner. This amount represents compensation for first year life
          care expenses ($12,664.76) and combined lost earnings, pain and
          suffering, and past unreimbursable expenses ($750,000.00).

       2. An amount sufficient to purchase the annuity contract described in
          paragraph 10 of the attached stipulation, paid to the life insurance
          company from which the annuity will be purchased (the "Life
          Insurance Company").

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-1410 according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:15-vv-01410-UNJ Document 50 Filed 02/01/18 Page 1 of 8
Case 1:15-vv-01410-UNJ Document 50 Filed 02/01/18 Page 2 of 8
Case 1:15-vv-01410-UNJ Document 50 Filed 02/01/18 Page 3 of 8
Case 1:15-vv-01410-UNJ Document 50 Filed 02/01/18 Page 4 of 8
Case 1:15-vv-01410-UNJ Document 50 Filed 02/01/18 Page 5 of 8
Case 1:15-vv-01410-UNJ Document 50 Filed 02/01/18 Page 6 of 8
Case 1:15-vv-01410-UNJ Document 50 Filed 02/01/18 Page 7 of 8
Case 1:15-vv-01410-UNJ Document 50 Filed 02/01/18 Page 8 of 8